Citation Nr: 0012070
Decision Date: 05/08/00	Archive Date: 09/08/00

DOCKET NO. 98-05 136               DATE MAY 08, 2000

On appeal from the Department of Veterans Affairs Medical Center in
Bay Pines, Florida

THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical
expenses incurred at Florida Hospital from February 12 to February
14, 1996. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

Appellant and his spouse 

ATTORNEY FOR THE BOARD bvarpregan

INTRODUCTION

The veteran served on active duty from February 1969 to September
1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of a decision of the Department of Veterans Affairs (VA) Medical
Center in Bay Pines, Florida (VAMC), that granted payment or
reimbursement of unauthorized medical expenses from February 10,
1996 to February 12, 1996 at South Seminole Hospital, but denied
the payment of expenses incurred for treatment at Florida Hospital
from February 12 to February 14, 1996.

REMAND

In May 1996, a VA staff physician denied payment or reimbursement
for medical expenses incurred subsequent to the transfer from South
Seminole Hospital to Florida Hospital in February 12, 1996. At that
time it was reported that there was a high probability that the
emergency had resolved prior to transfer and that the veteran could
have been transferred to a VA facility.

Two statements, dated in September 1997, were received from J.S.
Kim, M.D, the veteran's treating physician, who indicated that the
veteran had received treatment at South Seminole Hospital and at
Florida hospital. The procedures and hospitalizations were, in Dr.
Kim's opinion, "absolutely necessary." The record does not
demonstrate that this evidence was reviewed by appropriate VA
medical personnel. Also, it is unclear whether South Seminole
Hospital furnished all the requested treatment records.

Accordingly, in order to ensure the veteran's right of due process,
the case is REMANDED for the following:

1. The VAMC should request the South Seminole Hospital to furnish
any additional treatment records,

- 2 -

particularly a final transfer summary regarding the veteran's
hospitalization from February 10 to February 12, 1996.

2. Thereafter the case should be readjudicated by a VA staff
physician, to include consideration of the statements from Dr. Kim.

If the benefit sought is not granted, the veteran and his
representative should be furnished a Supplemental Statement of the
Case, and an opportunity to respond.

The case should then be returned to the Board for appellate
consideration, if otherwise in order. The Board intimates no
opinion as to the ultimate outcome of this case. The veteran need
not take any action unless he is further informed.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

3 - 

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



